Citation Nr: 1821855	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO. 09-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee degenerative changes, status post anterior cruciate ligament (ACL) reconstruction, from August 20, 2007 to February 14, 2017, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and from June 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In an April 2017 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's right knee degenerative changes, status post ACL reconstruction, effective from February 14, 2017. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In June 2016 and most recently in July 2017, the Board remanded the claim for further development. Pursuant to the remand directives, the Veteran was scheduled for a VA examination, however, failed to report, without good cause. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 10 percent for a service-connected right knee degenerative changes, status post ACL reconstruction disability, from August 20, 2007 to February 14, 2017, and in excess of 20 percent thereafter.


CONCLUSION OF LAW

The criteria for a denial based on application of 38 C.F.R. § 3.655 (2017) have been met regarding the claim for an evaluation in excess of 10 percent for a service-connected right knee degenerative changes, status post ACL reconstruction disability, from August 20, 2007 to February 14, 2017, and in excess of 20 percent thereafter. 38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In July 2017, the Board remanded the claims to afford the Veteran a VA examination for the disability on appeal. The record indicates that the Veteran failed to report to VA examinations scheduled on October 6, 2017. Specifically, an October 2017 CAPRI file indicates that the Veteran was contacted on October 12, 2017 regarding the examination and the Veteran refused the examination. The Veteran stated that he wanted to close his claim request because he was 100 percent service connected and that due to his job he could not take time off at the time.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a).

38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

An additional examination was determined to be necessary to determine the current level of the disability on appeal. The Veteran has not presented good cause for his failure to report for the scheduled VA examination, requested other examinations, or after receipt of the supplemental statement of the case (SSOC) contended that he had not received notice of the scheduled VA examination. There is no other indication in the file to suggest that the Veteran did not receive notification of the examination. The Veteran himself has refused the examination and stated that he wanted to close his claim request because he was in receipt of 100 percent service connection. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause. 

Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations). The Board notes that the duty to assist a claimant is not a one-way street and the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991) A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C. § 5107 (a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

The criteria under 38 C.F.R. §§ 3.655(a) have been met, the disposition of this claim is contingent on the type of claim at issue. The rating claim is not the original compensation claim but is instead a claim for increase. Service connection for Veteran's right knee degenerative changes, status post ACL reconstruction disability was granted in a May 2008 rating decision. The current rating issue arises from an appeal of the evaluation of the disability rating received on October 2014. With respect to the increase rating claim, the examinations were necessary to evaluate the Veteran's assertion that a higher disability rating was warranted and to determine the current evaluation of the Veteran's disability. The Veteran has failed to report, without good cause, for scheduled a VA examination in conjunction with the increase rating claim.

As such, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for service-connected right knee degenerative changes, status post ACL reconstruction, the claim must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b).


ORDER

A disability rating in excess of 10 percent for right knee degenerative changes, status post ACL reconstruction, from August 20, 2007 to February 14, 2017, and in excess of 20 percent thereafter, is denied as a matter of law.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


